
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14

        Execution Copy


NAVIGATION TECHNOLOGIES CORPORATION
EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (this "Agreement") is made as of October 1,
2002 by and between Navigation Technologies Corporation, a Delaware corporation
(the "Company"), and David B. Mullen ("Executive").

        In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

        1.    Employment.    The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement, for the period beginning on the date hereof and ending
as provided in Section 5 hereof (the "Employment Period").

        2.    Position and Duties.    

        (a)  During the Employment Period, Executive shall serve as Chief
Financial Officer (CFO) of the Company and shall have the normal duties,
responsibilities, functions and authority of such position, subject to the
powers of the board of directors of the Company (the "Board") and the Company's
President and Chief Executive Officer (the "CEO") to expand or limit such
duties, responsibilities, functions and authority and to override actions of
officers of the Company. Without limiting the foregoing: Executive shall
(i) keep or cause to be kept the books of account of the Company in a thorough
and proper manner, (ii) render statements of the financial affairs of the
Company in such form and as often as required by the Board of Directors or the
President and CEO, and (iii) make certifications and other statements required
of CFO's by SEC regulations and other applicable regulations and listings
requirements. Executive, subject to the order of the Board of Directors, shall
have the custody of all funds and securities of the Company.

        (b)  During the Employment Period, Executive shall report to the CEO and
shall devote his best efforts and his full business time and attention (except
for (i) permitted vacation periods, (ii) reasonable periods of illness or other
incapacity, and (iii) to the extent and for so long as approved by the Board
and/or CEO, limited amounts of time and attention to serve as a director on the
board of other company(ies)) to the business and affairs of the Company and its
Subsidiaries. Executive shall perform his duties, functions and responsibilities
to the Company and its Subsidiaries to the best of his abilities in a diligent,
trustworthy, businesslike and efficient manner. Executive will conduct his
primary business activities from within the Company's principal place of
business, currently in the Chicago, Illinois area, other than while Executive is
engaged in business travel for the Company.

        (c)  For purposes of this Agreement, "Subsidiaries" shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one of more Subsidiaries.

        3.    Compensation and Benefits.    

        (a)  During the Employment Period, Executive's base salary shall be
$330,000 per annum or such higher rate as the Board or the CEO may determine
from time to time (as adjusted from time to time, the "Base Salary"), which
salary shall be payable by the Company in accordance with the Company's general
payroll practices. In addition, the Board may, in accordance with the Company's
annual discretionary bonus plan, award an annual bonus to Executive of up to 50%
of his Base Salary for each full calendar year in which Executive is employed
with the Company or any of its Subsidiaries; it being understood and agreed,
however, that the potential annual bonus for the period commencing on the date
hereof and ending on December 31, 2002 shall be $55,000. Each bonus payment to
be made to

--------------------------------------------------------------------------------


Executive pursuant to this Section 3(a) shall be paid on or before March 31st of
the calendar year immediately following the period to which such bonus relates.

        (b)  During the Employment Period, Executive shall be entitled to
participate in all of the Company's employee benefit programs for which all
senior executive employees of the Company are generally eligible.

        (c)  During the Employment Period, the Company shall reimburse Executive
for all reasonable expenses incurred by him in the course of performing his
duties and responsibilities under this Agreement to the extent such expenses are
consistent with the Company's policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company's
requirements with respect to advance approval, reporting and documentation of
such expenses.

        (d)  All amounts payable to Executive as compensation hereunder shall be
subject to all required withholding by the Company.

        4.    Stock Option Grant    

        The Company will recommend to the Compensation Committee of the Board of
Directors that Executive be granted, under the Navigation Technologies
Corporation 2001 Stock Incentive Plan and Stock Option Agreement, an option to
purchase four (4) million shares of common stock of the Company at a per-share
exercise price equal to the per-share fair market value of Company common stock
on the date of grant of such option. Such grant shall only be effective upon
Executive's execution of such Stock Option Agreement.

        5.    Termination.    

        (a)  The Employment Period shall continue until Executive's resignation,
disability (as determined by the Board based on evaluations performed by each
party's appointed physician) or death or until the Board or the CEO terminates
Executive's employment with or without Cause (as defined in Section 5(e)
below)). Except as otherwise provided herein, (i) a termination of the
Employment Period by the Company without Cause shall be effective upon the 30th
day following the delivery to Executive of a written notice of such termination,
provided that the Company shall be entitled to revoke such notice of termination
at anytime prior to such 30th day, in which case the Employment Period shall
continue as if such notice had never been delivered to Executive, and (ii) a
termination of the Employment Period with Cause shall be effective upon the
delivery to Executive of a written notice of such termination, provided that
such written notice shall contain a detailed description of the Company's basis
for such termination.

        (b)  In the event the Employment Period is terminated by the Company
without Cause or by Executive with Good Reason (as defined in Section 5(f)
below), Executive shall be entitled to (i) receive from the Company an aggregate
amount equal to Executive's Base Salary, plus target bonus amount pro-rated for
the year based on the date of termination, and (ii) continue to participate in
all of the Company's medical, dental and vision benefit programs (but not any
other programs, including bonus and incentive compensation plans and any
programs that require continuing status as an active employee in order to
participate. e.g., a 401(k) plan, a profit sharing plan, life insurance) for
which, and on generally the same terms and conditions as, all senior executive
employees of the Company and its Subsidiaries are then generally eligible (other
than bonus and incentive compensation plans) from the date of such termination
through the first anniversary of the date of such termination. The amount
payable, if any, pursuant to this Section 5(b) shall be paid in 12 regular
monthly installments commencing on the last day of the month immediately
following the date of such termination (or, at the Company's sole discretion, in
one lump sum payment within 30 days following termination of the Employment
Period; provided that such lump sum payment shall be equal to the present value
of the payments otherwise payable pursuant to this Section 5(b), discounted at a
rate of 10% per annum). In the event that the Employment Period is terminated by
the Company for any reason other than Cause, the Company shall execute a general
release with respect to Executive's employment with the Company.

--------------------------------------------------------------------------------


        (c)  In the event the Employment Period is terminated under any
circumstances not covered by Section 5(b) above, Executive shall be entitled to
receive his Base Salary through the date of termination and shall not be
entitled to any other salary, compensation or benefits from the Company or its
Subsidiaries thereafter.

        (d)  Notwithstanding anything in this Section 5 to the contrary,
Executive shall only be entitled to receive, and the Company shall only be
obligated to provide, the payments and benefits set forth in Section 5(b) above
if Executive has executed and delivered to the Company a General Release in form
and substance substantially similar to Exhibit A attached hereto and, then, for
only so long as Executive has not breached any provision of Section 5 of this
Agreement or any provision of that certain Proprietary Information and
Inventions Agreement, dated as of the date hereof, by and between Executive and
the Company (the "Proprietary Rights Agreement"). Except as otherwise expressly
provided herein, all of Executive's rights to salary, bonuses, fringe benefits
and other compensation hereunder which would otherwise accrue or become payable
after the termination of the Employment Period shall cease upon such
termination, other than those expressly required under applicable law (such as
COBRA). The Company may offset any amounts Executive owes the Company or its
Subsidiaries against any amounts the Company or any of its Subsidiaries owes
Executive hereunder.

        (e)  For purposes of this Agreement, "Cause" means (i) the commission by
Executive of a felony or a crime involving moral turpitude or the commission by
Executive of any other act or omission involving dishonesty or fraud with
respect to the Company or any of its Subsidiaries or any of their respective
customers or suppliers, (ii) conduct by Executive tending to bring the Company
or any of its Subsidiaries into substantial public disgrace or disrepute,
(iii) substantial and repeated failure by Executive, after the Company provides
Executive with written notice of such failure, to perform duties of the office
held by Executive as reasonably directed by the Board or CEO, (iv) gross
negligence or willful misconduct by Executive with respect to the Company or any
of its Subsidiaries, (v) any breach by Executive of the Proprietary Rights
Agreement or Section 6 of this Agreement.

        (f)    For purposes of this Agreement, "Good Reason" means (i) a
significant diminution by the Company of Executive's duties and responsibilities
as compared to the duties and responsibilities of Executive as of the date
hereof, and/or (ii) a reduction by the Company of Executive's Base Salary to an
amount below his initial Base Salary, unless such reduction is made in
connection with a company-wide reduction for budgetary purposes, and/or
(iii) Executive is required, as a condition to continued employment with the
Company, to perform Executive's day-to-day duties and responsibilities to the
Company at a location that would require Executive to relocate his residence
outside of the Chicago metropolitan area.

        6.    Non-Compete, Non-Solicitation.    In further consideration of the
compensation to be paid to Executive hereunder, Executive acknowledges that in
the course of his employment with the Company and its Subsidiaries he will
become familiar with the Company's trade secrets and with other confidential
information concerning the Company and its Subsidiaries and that his services
will be of special, unique and extraordinary value to the Company and its
Subsidiaries. Therefore, Executive agrees that:

        (a)  during the Employment Period and for one year thereafter (the
"Noncompete Period"), Executive shall not, directly or indirectly, own any
interest in, manage, control, participate in, consult with, render services for,
or in any other manner engage in any enterprise in the business of (i) creating,
managing, adapting, applying, formatting, distributing, selling and/or licensing
land map information databases representing roadways and related information,
with or without additional location-dependent information, such as
points-of-interest, traffic, weather, construction and other similar
information, (ii) related database creation, access management, aggregation,
updating and/or distribution of software, (iii) vehicle navigation software and
logical extensions thereof, and/or (iv) providing consulting and/or other
services in the fields of map databases and vehicle navigation and related
software, in each case within any geographical area in which the Company or any
of its Subsidiaries engage (or have plans to engage in such businesses as of the
date of termination) during

--------------------------------------------------------------------------------


the Noncompete Period. Nothing herein shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding stock of any class of a
corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation;

        (b)  during the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any of its Subsidiaries to leave the employ of the
Company or such Subsidiary, or in any way interfere with the relationship
between the Company or any of its Subsidiaries and any employee thereof,
(ii) hire any person who was an employee of the Company or any Subsidiary in a
position above the level of Manager at any time during the Employment Period,
and/or (iii) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee or other business relation of the Company or any of its
Subsidiaries to cease doing business with the Company or such Subsidiary, or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and the Company or any of its Subsidiaries
(including, without limitation, making any negative or disparaging statements or
communications regarding the Company or any of its Subsidiaries);

        (c)  if, at the time of enforcement of this Section 6, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Executive acknowledges that the restrictions
contained in this Section 6 are reasonable and that he has reviewed the
provisions of this Agreement with his legal counsel;

        (d)  in the event of the breach or a threatened breach by Executive of
any of the provisions of this Section 6, the Company, in addition and
supplementary to other rights and remedies existing in its favor, shall be
entitled to specific performance and/or injunctive or other equitable relief
from a court of competent jurisdiction in order to enforce or prevent any
violation of the provisions hereof (without posting a bond or other security).
In addition, in the event of an alleged breach or violation by Executive of this
Section 6, the Noncompete Period shall be tolled until such breach or violation
has been duly cured; and

        (e)  the provisions of this Section 6 are in consideration of:
(i) employment with the Company, (ii) a grant to Executive of certain options to
purchase shares of the Company's common stock and (iii) additional good and
valuable consideration as set forth in this Agreement. In addition, Executive
agrees and acknowledges that the restrictions contained in this Section 6 and in
the Proprietary Rights Agreement do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive's ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to the Company and/or its affiliates of the non-enforcement of
this Section 6 and/or the Proprietary Rights Agreement outweighs any potential
harm to Executive of its enforcement by injunction or otherwise. In addition,
Executive acknowledges that he has carefully read this Agreement and has given
careful consideration to the restraints imposed upon Executive by this Agreement
and is in full accord as to their necessity for the reasonable and proper
protection of confidential and proprietary information of the Company now
existing or to be developed in the future. Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area.

        7.    Executive's Representations.    Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement,
confidentiality agreement or other similar agreement with any other person or
entity that would in any way limit or restrict Executive's ability to serve in
the position of CFO of the Company and/or fulfill the duties and
responsibilities as described under Section 2 herein, (iii) there are no events
or circumstances involving Executive that by their nature and Executive's
association with the Company would have a negative impact on the

--------------------------------------------------------------------------------


reputation or valuation of the Company, and (iv) upon the execution and delivery
of this Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges and represents that he has consulted with independent legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein.

        8.    Survival.    This Agreement shall survive and continue in full
force in accordance with its terms notwithstanding the termination of the
Employment Period.

        9.    Notices.    Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

Notices to Executive:
David B. Mullen
470 Buena Road
Lake Forest, Illinois 60045

Notices to the Company:
Navigation Technologies Corporation
222 Merchandise Mart, Suite 900
Chicago, Illinois 60654
Attention: Chief Executive Officer

With copies to the General Counsel and VP—Human Resources at the Same address

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

        10.    Severability.    Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any action in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

        11.    Complete Agreement.    This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

        12.    No Strict Construction.    The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

        13.    Counterparts.    This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together constitute one and the same agreement.

        14.    Successors and Assigns.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his duties or obligations hereunder without the prior
written consent of the Company.

        15.    Choice of Law.    All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Illinois, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Illinois or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Illinois.

--------------------------------------------------------------------------------


        16.    Amendment and Waiver.    The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company's right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

        17.    Arbitration.    

        (a)  Except with respect to disputes and claims under Section 6 hereof
(which may be pursued in any court of competent jurisdiction as specified below
and with respect to which each party shall bear the cost of such party's own
attorneys' fees and expenses, except to the extent otherwise required by
applicable law), each party hereto agrees that arbitration, pursuant to the
procedures set forth in the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (as adopted and effective as of
June 1, 1997 or such later version as may then be in effect) (the "AAA Rules"),
shall be the sole and exclusive method for resolving any claim or dispute
("Claim") arising out of or relating to the rights and obligations of the
parties under this Agreement and the employment of Executive by the Company
(including, without limitation, claims and disputes regarding employment
discrimination, sexual harassment, termination and discharge), whether such
Claim arose or the facts on which such Claim is based occurred prior to or after
the execution and delivery of this Agreement. The parties hereto agree that
(i) one arbitrator shall be appointed pursuant to the AAA Rules to conduct any
such arbitration, (ii) all meetings of the parties and all hearings with respect
to any such arbitration shall take place in Chicago, Illinois, (iii) each party
to the arbitration shall bear such party's own costs and expenses (including,
without limitation, all attorneys' fees and expenses, except to the extent
otherwise required by applicable law), (iv) all costs and expenses of the
arbitration proceeding (such as filing fees, the arbitrator's fees, hearing
expenses, etc.) shall be borne by the Company. The parties agree that the
judgment, award or other determination of any arbitration under the AAA Rules
shall be final, conclusive and binding on all of the parties hereto. Nothing in
this Section 17 shall prohibit any party hereto from instituting litigation to
enforce any final judgment, award or determination of the arbitration. Each
party hereto hereby irrevocably submits to the jurisdiction of the federal and
state courts sitting in Chicago, Illinois, and agrees that such courts shall be
the exclusive forum for the enforcement of any such final judgment, award or
determination of the arbitration. Each party hereto irrevocably consents to
service of process by registered mail or personal service and waives any
objection on the grounds of personal jurisdiction, venue or inconvenience of the
forum. Each party hereto further agrees that each other party hereto may
initiate litigation in any court of competent jurisdiction to execute any
judicial judgment enforcing or not enforcing any award, judgment or
determination of the arbitration.

        (b)  Notwithstanding the foregoing, prior to any party hereto
instituting any arbitration proceeding hereunder to resolve any Claim, such
party first shall submit the Claim to a mediation proceeding between the parties
hereto which shall be governed by the prevailing procedures of the American
Arbitration Association and shall be conducted in Chicago, Illinois. If the
parties hereto have not agreed in writing to a resolution of the Claim pursuant
to the mediation within 45 days after the commencement thereof or if any party
refuses to participate in the mediation process, then the Claim may be submitted
to arbitration under Section 17(a) above. Each party hereto shall bear such
party's own costs and expenses incurred in connection with the mediation, and
all costs and expenses of the mediation proceeding shall be borne equally by the
parties hereto.

* * * * *

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the date first written above.

    NAVIGATION TECHNOLOGIES CORPORATION
 
 
By:
 
/s/  JUDSON C. GREEN      

--------------------------------------------------------------------------------


 
 
Its:
 
President and CEO

--------------------------------------------------------------------------------


 
 
/s/  DAVID B. MULLEN      

--------------------------------------------------------------------------------

David B. Mullen

--------------------------------------------------------------------------------

Exhibit A

GENERAL RELEASE

        I, David B. Mullen, in consideration of and subject to the performance
by Navigation Technologies Corporation, a Delaware corporation (together with
its subsidiaries, the "Company"), of its material obligations under the
Employment Agreement, dated as of October 1, 2002 (the "Agreement"), do hereby
release and forever discharge as of the date hereof the Company and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its direct or indirect owners (collectively, the
"Released Parties") to the extent provided below.

1.I understand that any payments or benefits paid or granted to me under
Section 5(b) of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in Section 5(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.

2.Except as provided in paragraph 4 below, I knowingly and voluntarily release
and forever discharge the Company and the other Released Parties from any and
all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys'
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date of this General Release) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Civil
Rights Act of 1866, as amended; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys' fees incurred in these matters) (all of the foregoing collectively
referred to herein as the "Claims").

3.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action or other matter covered by paragraph 2 above.

4.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

--------------------------------------------------------------------------------

5.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims here in above mentioned
or implied. I expressly consent that this General Release shall be given full
force and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this General Release
and that without such waiver the Company would not have agreed to the terms of
the Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 hereof as of the execution of this General Release.

6.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

7.I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys' fees, and
return all payments received by me pursuant to the Agreement.

8.I agree that this General Release is confidential and agree not to disclose
any information regarding the terms of this General Release, except to my
immediate family and any tax, legal or other counsel I have consulted regarding
the meaning or effect hereof or as required by law, and I will instruct each of
the foregoing not to disclose the same to anyone.

9.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC),the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

10.I agree to reasonably cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding. I understand
and agree that my cooperation may include, but not be limited to, making myself
available to the Company upon reasonable notice for interviews and factual
investigations; appearing at the Company's request to give testimony without
requiring service of a subpoena or other legal process; volunteering to the
Company pertinent information; and turning over to the Company all relevant
documents which are or may come into my possession all at times and on schedules
that are reasonably consistent with my other permitted activities and
commitments. I understand that in the event the Company asks for my cooperation
in accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts.

11.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement.

12.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)I HAVE READ IT CAREFULLY;

(b)I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963; THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(c)I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(d)I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND HAVE
DONE SO, OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

(e)I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON                             ,             TO
CONSIDER IT AND THE CHANGES MADE SINCE THE                             ,
            VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE
REQUIRED 21-DAY PERIOD;

(f)THE CHANGES TO THE AGREEMENT SINCE                             ,
            EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.

(g)I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

(h)I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(i)I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


DATE:                           ,

--------------------------------------------------------------------------------

          

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

David B. Mullen

--------------------------------------------------------------------------------



QuickLinks


NAVIGATION TECHNOLOGIES CORPORATION EMPLOYMENT AGREEMENT
